DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/15/2019 and 5/6/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5, 8-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maillard et al (EP 1906213 A1).
In regard to claim 1, Maillard et al discloses a liquid lens (page 3, section [0013], Figure 2A, “200”), comprising: a first plate comprising a cavity formed therein (Figure 2A, “202, 207”) to accommodate a first liquid, which is non-conductive (Figure 2A, “208”), and a second liquid, which is conductive (Figure 2A, “210”), therein, the first plate being conductive (page 3, section [0013], re: “lower electrode”); an electrode disposed on the first plate (page 3, section [0014], Figure 2A, “216”); a second plate disposed on the electrode (Figure 2A, “206”), the second plate being non-conductive (page 3, section [0013], re: “glass planar plates”); a third plate disposed under the first plate (Figure 2A, “204,” re: under upper section of plate “202”); and an insulation layer disposed between the first plate and the electrode and between the second liquid and the first plate (page 3, section [0014], Figure 2A, “222, 202, 216, 210”).
Regarding claim 2, Maillard et al discloses wherein an inner side surface of the first plate has at least one stepped structure (Figure 2A, “202”).
Regarding claim 3, Maillard et al discloses wherein the first plate comprises an upper plate and a lower plate disposed under the upper plate, and wherein a circumferential length of an inner side surface of the upper plate is greater than a circumferential length of an inner side surface of the lower plate (Figure 2A, “202,” re: upper and lower plates)

    PNG
    media_image1.png
    384
    653
    media_image1.png
    Greyscale
.
Regarding claim 4, Maillard et al discloses wherein the inner side surface of the upper plate and the inner side surface of the lower plate have a same inclination

    PNG
    media_image2.png
    384
    653
    media_image2.png
    Greyscale
.
Regarding claim 5, Maillard et al discloses wherein the insulation layer is disposed so as to extend to an upper surface of the upper plate (Figure 2A, “222”, between “202” & “206”).
Regarding claim 11, Maillard et al discloses wherein the insulation layer is disposed between the first liquid and the first plate (Figure 2A, “222, 202, 208”).
Regarding claim 12, Maillard et al discloses wherein an upper surface of the upper plate, an upper surface of the lower plate, and a lower surface of the lower plate are parallel to one another (Figure 2A, “202”).

Regarding claim 14, Maillard et al discloses wherein the upper plate is integrally formed with the lower plate (Figure 2A, “202”).
Regarding claim 16, Maillard et al discloses wherein an edge of an interface between the first liquid and the second liquid is in contact with an inner side surface of the upper plate (page 4, section [0020-0021], Figures 2B & 3, re: variable control of edge “225” along “224.”  Note: the boundary between “upper” and “lower” plates is arbitrary as plate “202” is disclosed as an integral structure).
In regard to claim 8, Maillard et al discloses a camera module (page 9, section [0056] – page 10, section [0067], Figure 15, “1502”), comprising: a holder (Figure 15, “1504”); a liquid lens disposed on the holder; a first lens unit disposed under the liquid lens (Figure 15, “1503”); a connection board electrically connected to the liquid lens (Figure 15, “1516”); and a sensor board disposed under the first lens unit in an optical-axis direction of the liquid lens, the sensor board being configured to be electrically connected to the connection board, the sensor board comprising an image sensor (Figure 15, “1512”), wherein the liquid lens comprises: a first plate comprising a cavity formed therein (Figure 2A, “202, 207”) to accommodate a first liquid, which is non-conductive (Figure 2A, “208”), and a second liquid, which is conductive (Figure 2A, “210”), therein, the first plate being conductive (page 3, section [0013], re: “lower electrode”); an electrode disposed on the first plate (page 3, section [0014], Figure 2A, 
Regarding claim 9, Maillard et al discloses wherein an inner side surface of the first plate has at least one stepped structure (Figure 2A, “202”), wherein the first plate comprises an upper plate and a lower plate disposed under the upper plate, and wherein a circumferential length of an inner side surface of the upper plate is greater than a circumferential length of an inner side surface of the lower plate (Figure 2A, “202,” re: upper and lower plates)

    PNG
    media_image1.png
    384
    653
    media_image1.png
    Greyscale
.
Regarding claim 10, Maillard et al discloses wherein the inner side surface of the upper plate and the inner side surface of the lower plate have a same inclination, 
    PNG
    media_image2.png
    384
    653
    media_image2.png
    Greyscale

and wherein the insulation layer is disposed so as to extend to an upper surface of the upper plate (Figure 2A, “222”, between “202” & “206”).
Regarding claim 19, Maillard et al discloses wherein the insulation layer is disposed between the first liquid and the first plate (Figure 2A, “222, 202, 208”).
Regarding claim 20, Maillard et al discloses wherein the lower plate protrudes to an optical-axis of the liquid lens, and wherein, among the light traveling from the second plate toward the third plate, a light incident on an edge of the cavity is blocked by an upper surface of the protruding lower plate (Figure 2A, “202”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maillard et al.
Regarding claims 6 and 18, Maillard et al discloses the claimed invention except for a thickness of the upper plate being 3 to 7 times, or specifically 5 times, a thickness of the lower plate.  It would have been an obvious matter of design choice for the plate thicknesses of Maillard et al to comprise the claimed ratio, since applicant has not disclosed that said ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a different ratio as exemplified by Maillard et al’s functional embodiments.
Regarding claim 15, Maillard et al discloses the claimed invention except for wherein the upper plate and the lower plate are disposed separately from each other.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for the upper and lower plates to be disposed separately from each other since it has been held that constructing a formerly integral structure in various elements only involves routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 17, Maillard et al discloses wherein an angle between the interface and the inner side surface of the upper plate ranges from 19.2 degrees to 97.5 degrees (Figure 2A, “202”).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 7: a liquid lens as claimed, specifically wherein the first plate is made of metal having a thermal conductivity of 200 W/mK or more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                             
March 12, 2022